FINDINGS OF FACT
CROWE, District Judge.
a) That use plaintiff is an individual of the full age of majority residing in the Republic of Panama.
b) That defendant Fernando Zea of the full age of majority was doing business as Inpetrol Services Co. in the Canal Zone and held a prime contract with the United States Armed Forces Southern Command, Office of the Engineer, described as Contract No. DAHBOl-69C-9309.
c) That Surety-Defendant Cia. General de Seguros, S.A. is a corporation organized and existing under the laws of the Republic of Panama, licensed to do business in the Canal Zone.
d) That Surety-Defendant issued a payment bond, pursuant to the Miller Act, guaranteeing the prompt payment to all persons supplying labor and material in the prosecution of the work mentioned in the prime contract.
e) That plaintiff performed labor for Inpetrol Services Co. in the amount of $320.40 for which he has not been paid.
f) That use plaintiff further entered into a sub-contract with defendant Inpetrol Services Co. for performance by use plaintiff of certain parts of the prime contract, the total amount of which to be performed was $2,500.00.
g) That Inpetrol Services Co. defaulted on the prime contract when use plaintiff was performing his sub-contract and that he was unable to terminate same but that up to the time of the default he was entitled to be paid the amount of $1,817.71.
CONCLUSIONS OF LAW
1) That this Court has jurisdiction of the parties and the subject matter.
2) That use plaintiff Rafael Villareal is entitled to receive from the defendant Cia. General de Seguros, S.A. the sum claimed in the Complaint, that is to say, that sum of $320.40 in the First Cause of Action and the sum of $1,817.71 in the Second Cause of Action, or be it that the entire amount plaintiff is entitled to recover from defendant Cia. General de Seguros, S.A. is the sum of $2,138.11.
3) That use plaintiff in keeping with 5 Canal Zone Code 511, is entitled to interest on the judgment from the date of entry of same together with its costs.